

No: 0704-729446349-01
FIRST SINO BANK
 
Company Name: Kid Castle Educational Software Development Company Limited
Company Address: Room 403D, 768 Quxi Road, Luwan District, Shanghai
 
To: Min-Tan Yang
About: Financing Limit Contract
 
To Who May Concern:
 
We are pleased to provide the following financing limit (the “limit”) to your
party according to the General Terms concluded with your party and the terms and
conditions as follows:
 
1. Amount: The maximum amount is RMB3,000,000 (RMB Three Million) and/or
USD            (USD      ).
 
2. Specified Limit: Use as the short-term loan circularly in the period of 1
year, the longest term of each drawing should not exceed 6 months, the
expiration day of each drawing (the expiration day) should be noted in the
drawing notice of that drawing.
 
The outstanding balance under this letter of limit (no matter whether the
current, coming, actual or contingent balance) should not exceed RMB3,000,000
(RMB Three Million) at any moment.
 
3. Guarantee: Min-Tan Yang and Kid Castle Internet Technologies Limited issue
the counter-guarantee agreement, while the guarantor is Lotus Worldwide Limited
(registered in British Virgin Islands).
 
4. Interest: The current annual interest rate applicable for each RMB drawing is
the benchmark interest rate of 6 months’ RMB loan published by the People’s Bank
of China in the drawing day, and the subsequent floating rate will be adjusted
according to the capital status of this bank. If the People’s Bank of China
adjusts the benchmark interest rate, the interest rate of this bank will be
adjusted correspondingly in the next day when the interest rate adjustment of
People’s Bank of China becomes effective. Your party should pay the interest of
the period of each drawing based on the actual days on each 21st of the month,
and pay the outstanding interest of each drawing to this bank on the expiration
day.
 
The interest rate of USD loan is the SIBOR of the same term plus 1%, and it will
be adjusted subsequently according to the capital status of this bank, your
party should pay the interest of each drawing to this bank in the last day of
each term.
 

--------------------------------------------------------------------------------


 
5. Drawing: Your party should submit a drawing notice at least 3 bank business
days before the date requesting drawing for each drawing under the premise of
other regulations of this letter of limit.
 
6. Reimbursement: Unless this bank agrees to extend the time limit or change the
term, the principal of each drawing should be reimbursed fully at the due date
of the drawing.
 
7. Expenses: For the bank commission charge and other charges, the standard
expense rate of this bank will be referred.
 
8. Taxes: For the sales tax and other taxes and expenses regulated by the
government of China, the relevant regulations will be referred.
 
9. Period of Validity of Limit: 16 April 2007 to 30 April 2008.
 
10. Documents: The use of limit should satisfy the requirements of each standard
document of this bank, which include but are no limited to:
 
◇ The standard “General Terms” of this bank;
 
◇ The resolution of your board of directors to approve and accept this limit;
 
◇ The resolution of board of directors of Kid Castle Internet Technologies
Limited to agree to provide guarantee for your party;
 
◇ The counter-guarantee agreement issued by Kid Castle Internet Technologies
Limited;
 
◇ The counter-guarantee agreement issued by Min-Tan Yang;
 
◇ The letter of guarantee issued by Lotus Worldwide Limited;
 
◇ Other documents that may be requested by this bank.
 
11. Applicable Laws: This letter of limit and its conditions and terms are
applicable to and interpreted according to the laws of the People’s Republic of
China.
 
12. Jurisdiction: The dispute resulted from or related with this letter of limit
is governed by the court of Shanghai with jurisdiction.
 
13. Foreign Exchange Management
If there is the USD in the loan, your party promises:
 
13.1 provide the following original loan use vouchers when repaying the
principal and paying the interest, which include but are not limited to the
foreign exchange receipt certificate, exchange settlement sanction and exchange
memo, non-trade payment declaration, principal and interest sanction, written
application to purchase foreign exchange to reimburse the loan and other
vouchers requested by Shanghai Administration of Foreign Exchange;
 

--------------------------------------------------------------------------------


 
13.2 authorize this bank the right to modify this letter of limit at any moment
without condition when the laws and regulations on foreign exchange
administration change.
 
14. Others
Each drawing granted by this bank according to this letter of limit, each
drawing notice and corresponding loan confirmation file is an independent loan.
The drawing notice submitted by your party for each drawing and countersigned by
this bank should compose of the final agreement and independent contract between
your party and this bank for the conditions and terms of that drawing together
with the articles of this letter of limit.
 
The usability of limit is based on the non-acceptance and depends on the
frequent checkup by this bank and the decision whether to extend gradually.
According to the general bank conventions and no matter how the above-mentioned
terms and conditions state, this bank is entitled to (1) judge and decide
discretionarily to provide the loan one by one and not obligated to provide each
loan applied by your party, and (2) cancel or alter the limit or request your
party to discharge all or any party loan immediately without notice in advance,
no matter whether the limit is expired or there is the actual or contingent
loan.
 
Any fund not reimbursed or paid by your party at term under this letter of limit
is applicable for the penalty interest rate on the overdue day; for RMB part,
this bank will calculate on the base of the interest rate level stated in this
letter of limit plus 50%, for USD part, this bank will calculate on the base of
the interest rate stated in this letter of limit plus 3 percentage points, this
bank reserves the right to collect the compound interest for the un-reimbursed
or unpaid interest. If the People’s Bank of China adjusts the penalty interest
rate of RMB or this bank adjusts the penalty interest rate of USD, this bank
reserves the right to adjust the above-mentioned interest rate itself. The
overdue interest and compound interest should be paid on the date specified by
this bank.
 
It is the premise of the use and continual usability of limit to satisfy the
document requirement and all the terms of conditions(including all the terms and
conditions of the “General Terms” signed by your party; if there is any
inconsistency with this letter of limit, then the terms and conditions in this
letter of limit is referred) under the letter of limit.
 
This bank reserves the right to transfer the rights and obligations under the
letter of limit according to the regulations of laws.
 
If your party accepts the above-mentioned terms and conditions, please hand back
the original copy of the signed letter of limit together with the resolution of
your board of directors to lend the loan from this bank to this bank before 30
April 2007.
 

--------------------------------------------------------------------------------


 
First Sino Bank
 


_________________________  
 
Contract Seal of First Sino Bank                               
Authorized Signature
 
Official Seal
Signature Date: 20 April 2007
   

 
This party ratifies, confirms and accepts all the above-mentioned terms and
conditions.
Kid Castle Educational Software Development Company Limited
 

Xu Xiaoshun   Kid Castle Educational Software Development Company Limited
Authorized Signature Official Seal Signature Date: 20 April 2007  

 
 

--------------------------------------------------------------------------------


 
General Items and Conditions


To: First Sino Bank


Whereas First Sino Bank (hereinafter referred to as “your bank”, including
inheritors and assignees) agrees to open or keep our accounts of any nature or
provide or continue to provide us, or other persons, firms, companies or
entities with bank financing, money lending and other services based on the time
limit that your bank thinks to be appropriate, we, Kid Castle Educational
Software Development Company Limited which is located at Room 403D, 768 Quxi
Road, Luwan District, Shanghai, unconditionally and irreversibly make the
following commitments to your bank:


1. Definition of the debt
The word “debt”(one sum or several sums of debts) in this agreement refers to
the debt that our company owes to your bank at present (including debts that our
company owed to your bank in the past and haven’t been paid yet)or that our
company will owe to your bank in the future. The debt may be in the form of a
cheque, a draft, a casher’s cheque, a bond or any other certificates of
creditor’s right; The debt may deal with the principal, interest, breach
penalty, damage compensation or any other expenses; The debt may be a
preexisting, related or single debt; The debt may be secured or unsecured; The
debt may be matured or unmatured; The amount of the debt may be affirmed or
hasn’t been affirmed yet; The debt may be borne by us as the principal debtor,
joint guarantor, endorser, common guarantor, or consigner of credit bills, etc.;
The debt may be borne by our company due to our own acts or as the result of the
debt transfer; Also, the debt may be borne by us directly or as the agent of a
third party.


2. Interests
2.01 It is clearly prescribed that the money that our company needs to pay your
bank includes payable interests. We shall discuss with your bank about the
interest rate. If not, we shall pay interests according to the interest rate
prescribed by your bank. The interest will be calculated day by day and must be
paid before the habitual pay day of your bank.


2.02 We agree that your bank may charge our company for the interest of an
overdue payment, and the amount of the interest will be calculated according to
the compound interest rate determined by your bank.


2.03 The statement of payable interests issued by any senior employee of your
bank will be binding upon our company, provided that the statement has no major
mistakes.


3. Guarantee
3.01 Your bank may, according to our company’s demands, on behalf of our company
or for the interests of our company, issue the guarantee statement, the
compensation guarantee, the spare letter of credit or other payment commitment
statements, or bear responsibilities by other means. And our company
unconditionally and irreversibly agrees to compensate your bank for any losses
as a result of claim for compensation, claim, legal action, getting into a debt,
expenses, losses and expenditures caused by the above mentioned acts of
guaranteeing, and will pay your bank any money caused by the above mentioned
acts of guaranteeing without setting any limits.


3.02 You bank may, without prior notice, debit money paid by your bank, your
agency bank or agent as a result of the act of guaranteeing to one or several
accounts of our company and charge us related money and interests.


3.03 Your bank may pay any money required by the act of guaranteeing, without
enquiring our company or receiving our approval and having no the responsibility
to check whether the claim is reasonable or not (even our company has questions
on the effectiveness of that claim). Our company shall accept any claim of your
bank and pay any payable payments.
 

--------------------------------------------------------------------------------


 
3.04 Our company promises to deposit the money that your bank, your agency bank
or agent may pay as a result of the act of guaranteeing into your bank at the
time when your bank asks our company to do so, unless the guarantee becomes
invalid or is cancelled, in other words, we will keep the money deposited in
your bank during the period that we must bear obligations or responsibilities
under that guarantee. We will transfer such money and its total interests to
your bank in the form of the additional guarantee, and promise not to withdraw,
transfer, or pledge obligation rights or dispose or set obligation rights in
other ways.


3.05 Any acts related to the guarantee that your bank take honestly for our
company will have binding force upon us, but it doesn’t mean that your company
will shoulder any responsibilities for our company. Your bank may terminate the
guarantee or reduce responsibilities under the guarantee at any time, without
prior notice to or receiving approval from our company.


3.06 The obligations of our company under this clause will not be affected by
the following factors: For some reasons, indemnity, guarantee, pledge, payment
or other rights become completely or partially invalid, defective, unable to be
executed, or legally invalid, or fail to be executed or have to be cancelled;
Your bank, without approval from our company or failing to notify our company,
change, sell off or exempt indemnity, guarantee, pledge, payment or other
rights, or extend the time limit, give favorable treatments or make some
concessions or reach a compromise with any person, firm, company or other
entities or make some concessions or doesn’t ask to make payments or terminate,
change, give up, reduce or extend any guarantee items or conduct or fail to
conduct any behaviors which can exempt our responsibilities under this clause.


3.07 Our company gives up any subrogation right, and agrees that, before your
bank is compensated in accordance with 3.01, our company will not claim
counteraction or counterclaim from any persons, firms, companies or other
entities or claim compensation from these persons, firms, companies or entities
when they have no the ability to make compensations, or receive interests or
shares from indemnities, guarantees or pledges hold by your bank at present or
in the future.


3.08 Sums received in accordance with Article 3 of this agreement will be
entered to the credit of the temporary receipts account so as to reserve the
right of your bank to confirm compensations that your bank claim from others.


3.09 In case that your bank, according to the demands of our company, issue or
countersign any guarantee that a shipping company or shipping agent is the
beneficiary, and make our company or our assignee able to pick up the goods
without the issuance of any bill of lading or document: (1) our company will try
our best to acquire all endorsed bills of lading or documents, and offer them to
related shipping companies or shipping agents or your bank (if necessary), so as
to release your bank’s guarantees rapidly and cancel them and return them to
your bank; (2) your bank can, on behalf of our company, endorse any related
bills of lading or other documents so that your bank can offer these bills of
loading or other documents to related shipping companies or shipping agents; (3)
in case of shipping in accordance with the documentary letter of credit, our
company promises not to care about the discrepancies between documents received
and documents required by related documentary letters of credit (if any), and
will regard these documents as the documents required by related documentary
letters of credit; (4) before obligations under the guarantee are released and
bills of exchange related to the goods are accepted and settled, if the bill of
lading or other documents related to the right of ownership bear the head of our
company or the head according to our company’s instructions, they shall be
endorsed by our company and then offered to your bank or endorsed according to
your bank’s instructions, in addition, sums obtained from the sale or disposal
in other ways of these goods will be kept by our company on behalf of your bank.


We agree that any other clauses or clauses in the letter of guarantee will not
reduce or limit the rights of your bank or the obligations of our company under
this agreement, no matter whether your bank will enjoy the right or not.
 

--------------------------------------------------------------------------------


 
4. Documentary letter of credit
4.01 Article 4 of this agreement is applicable to the issuance of individual
documentary letter of credit (“the documentary letter of credit”) by your bank
according to our company’s demands. Each documentary letter of credit will be
regarded as the individual contract object signed between your bank and our
company. The Uniform Customs and Practices for Documentary Credits which will be
amended by the International Trade Association irregularly is applicable to each
documentary letter of credit. In case that there are any discrepancies between
this agreement and the Uniform Customs and Practice, this agreement will
prevail.


4.02 Our company empowers your bank to pay or accept (enter the account of our
company) bills of exchange, sight bills or other bills (“drafts”) issued in
accordance with any documentary letter of credit. (1) in case of sight bills,
our company shall liquidate the sight bill when your bank asks our company to do
so, or make payments related to that draft according to the demands of your
bank; (2) in case of acceptance, our company shall, when your bank asks us to
make the payment (no later than the business day prior to the maturity day),
make the payment at the place assigned by your bank. The payment will be made in
the currency related to the draft or the currency assigned by your bank. In case
that the draft is paid in another type of currency, the amount of the payment
will be calculated according to the announced exchange rate on the payment day
assigned by your bank or the payment day related to the draft. Our company shall
compensate your bank for any losses resulting from fluctuations in the exchange
rate. If our company offers a draft with your bank as the payer to raise money
for the above mentioned debts, the draft shall be honored by your bank. And the
above mentioned provisions shall be applicable, as that the draft is issued and
honored in accordance with the documentary letter of credit.


4.03 Claims for compensation, claims, legal actions, compensations for damages,
expenses, losses, expenditures and other costs related the documentary letter of
credit that your bank may pay include (but not limited to) (1) debts related to
the documentary letter of credit that your bank, your agency banks or agents
need pay to any confirming bank, notifying bank, negotiation bank or any other
agency bank or agent or other person, or sums need to be paid to the above
mentioned confirming bank, notifying bank, negotiation bank or their agency
banks agents or other persons, and (2) transport costs, unloading expenses,
storage expenses, and insurance premium, etc. Our company shall compensate your
bank and free your bank from losses caused by the above mentioned items. Our
company will offer your bank funds to pay the above mentioned debts or make
payments related to the above items when required by your bank.


4.04 Our company have the obligation to unconditionally make payments to your
bank or compensate your bank according to the instructions of your bank. In
fact, your bank has, may have or will have legitimate reasons to refuse payments
related to the documentary letter of credit.And debts related to the documentary
letter of credit shall not be taken as the excuse for refusing any demands under
this agreement. In addition, our company’s obligations to your bank will not be
affected by the above mentioned affairs. Any draft based on the documentary
letter of credit will be taken as the final evidence that your bank has or will
have the responsibility to make payments.


4.05 Our company shall pay your bank commissions, other charges and interests
related to each documentary letter of credit when required by your bank or at
the due date for payment. The amounts of commissions, charges and interests
shall be prescribed by your bank. Our company shall also pay your bank expenses
resulting from the adherence to regulations on reserve funds concerning the
execution of any documentary letter of credit or related drafts, or similar
regulations.


4.06 Provided that Paragraph 7 of Article 4 of this agreement is not limited,
your bank, your agency banks or agents will not take responsibilities for the
following items. Also, the rights of your bank and obligations of our company
under this agreement will not be affected by the following items.


(1) Any discrepancy between the description, characteristics, quality, quantity,
status, packaging and value of the goods shown by the documentary letter of
credit and those provided by the person who holds the documentary letter of
credit, or the validity, completeness, correctness and trueness of the
documentary letter of credit.
 

--------------------------------------------------------------------------------


 
(2) Shipping time, place, method or order; Shipping only part of the goods or
failing to ship the goods related to the documentary letter of credit or any
other documents; The shipper or any other persons fails to obey instructions,
delays, fails to perform or cheat others in the transport of the goods.


(3) Characteristics, sufficiency, validity and truthfulness of any insurance;
the ability of or the responsibility for repaying debts of any insurance
company; any other risks related to the insurance.


(4) The ability of and the responsibility of repaying debts of any party issuing
documents for the goods, and its relationship with the goods


(5) Breach of the contracts between our company and shippers, sellers, other
persons, firms, companies or other entities.


(6) Conformity to laws, regulations, customs or practices of the country in
which the documentary letter of credit is negotiated or paid or circumstances
related to these laws, regulations, customs or practices.


(7) In case that a draft fails to give indication of or fails to give clear
indication of related documentary letter of credit, or any person fails to write
down the amount of the draft on the back of the documentary letter of credit or
fails to provide the documentary letter of credit or fails to submit related
documents related to the draft or just offer the draft, your bank can give up
the above mentioned regulations contained in the documentary letter of credit.


(8) Delay or failure in the acceptance or payment of the draft.


(9) Any mistake, omission, discontinuance or delay caused by transmitting or
sending information by mail, telex, telegraph, fax or other means.


(10) Behaviors, failure to act, mistakes, neglects, breaches of the contract,
having no the repayment capability or bankruptcy of any agency of your bank or
agent; or the refusal of your bank, your agency banks, or agents to pay or
accept drafts issued in accordance with the documentary letter of credit because
of applicable laws or regulations made by governments of various levels or
administrative authorities.


4.07 Unless our company gives written notices with opposite instructions, your
bank and your agency banks or agents may:


(1) Regard documents issued or said to be issued by a shipper or its
representative as the bill of lading and take the shipment date on the documents
as the shipment date of the goods.


(2) Accept the insurance policy, the certificate of insurance or the binding
slip as the insurance documents.


(3) Accept the goods name on the invoice to honor the bill of loading, the
insurance policy or other documents, not considering whether there are
differences between the goods name on these documents and that on the invoice.


(4) Collect and honor bills of lading (no matter whether it is signed or
initialed) on which the provisions are printed, written or typed, and assume
that when or before the bill of lading is issued, these provisions have been
approved to be listed in the bill of lading.
 

--------------------------------------------------------------------------------


 
(5) Honor documents of any nature that conform to the laws, regulations, customs
or practices of the shipping or negotiation place.


(6) On the premise of conformity to the agreement, your bank may at any time
decide at your discretion to refuse to issue the letter of credit, unless the
transport documents are submitted.


4.08 Unless our company sends written notices with opposite instructions, your
bank may:
(1) Ship part of the goods in accordance with any documentary letter of credit,
and your bank and your agency banks or agents may honor or pay any draft related
to the shipment of part of the goods.


(2) Your bank and your agency banks or agents may honor or pay any draft whose
date is the maturity date of any documentary letter of credit or before that
date, not considering when that draft is issued or negotiated. But dates of
other necessary documents must be the same as the maturity date of that
documentary letter of credit or before that date.


(3) If a documentary letter of credit prescribes that the goods shall be shipped
by installments but the shipper fails to ship an installment of goods within the
prescribed period, other installments shall still be shipped within their
respective time limits. Your bank and your agency banks or agents may honor or
pay any related drafts. Except the irrevocable documentary letter of credit,
your bank may terminate any documentary letter of credit at any time before the
documentary letter of credit expires.


4.09 If your bank receives part of documents under the documentary letter of
credit and offer such documents to us according to trust receipts or other
documents before related drafts are submitted, our company shall compensate your
bank and pay any related costs. Our company hereby empowers your bank to pay or
honor such drafts.


4.10 Our company will observe any applicable foreign exchange management
regulations, and will acquire rapidly or urge other persons to acquire necessary
import and export license or other related licenses, and will compensate your
bank for failure to acquire the import and export license or other licenses,
defects of the import and export license or other licenses or having no the
import and export license and other licenses. Our company promises not to breach
laws and regulations of the People’s Republic of China and any other applicable
countries and regions and not to use the documentary letter of credit to conduct
any shipments or transactions.


4.11 Before our company pays off each documentary letter of credit and related
debts, commissions, charges and interests and settle all obligations of our
company to your bank that are related to the documentary letter of credit and
related goods, your bank can exercise your own discretion to decide the shipping
of the goods, the destination and the delivery, and arrange the goods through
negotiation with the seller, the shipper or other persons (including the
correction or performance of any contract). And your bank will not be reliable
for any losses caused by the above mentioned decisions and arrangements. The
above mentioned intervening behaviors conducted by your bank will not affect our
company’s obligations to your bank, and our company shall pay your bank all
expenses resulting from these intervening behaviors.


4.12 Act or omission conducted by your bank and your agency banks or agents
honestly for our company will have binding force upon our company, but it
doesn’t mean that your bank and your agency banks or agents will assume
corresponding responsibilities. Each user of the documentary letter of credit
will be regarded as the agent of our company, and our company will bear the
risks caused by the act or omission by agents of our company.


4.13 Shipments of goods under this section include ocean, air and land
transportation. Bills of lading under this section include the air way bill,
which shall be explained in accordance with related regulations. The documentary
letter of credit in this agreement includes the increase in the money sum, and
any documentary letter of credit that has been extended or corrected.
 

--------------------------------------------------------------------------------


 
5. Pledge and Securities
5.01 Our company agrees that your bank may hold the following items as the
guarantee that our company will pay and settle all the debts that our company
owes or may owe your bank: and perform the obligations of our company to your
bank: (1) all the goods that our company or other persons on behalf of our
company or by following the instructions of our company turn over to your bank
and your agency banks or agents or any other persons, firms, companies or other
entities on behalf of your bank, and (2) all the drafts, bills, casher’s
cheques, promissory notes, cheques, negotiable instruments, shipping documents,
bills of lading, godown warrants, certificates or receipts or other documents
proving the right of ownership issued by dock companies or warehouses or
warehouse keepers related to the goods that our company or other persons on
behalf of our company or by following the instructions of our company deposit or
may deposit later in your bank or your agents or any other persons on behalf of
your bank, and the goods related to these bills and documents.


5.02 Our company agrees that all drafts, bills, promissory notes, cheques and
negotiable notes issued, honored or endorsed by our company, and all the goods
or related shipping documents, bills of lading, godown warrants, as well as
certificates, receipts, invoices or other documents proving the right of
ownership issued by dock companies or warehouses or warehouse keepers, which
will be taken by your bank as the basis for granting loans to our company, will
be hold by your bank as the securities for money.


5.03 Your bank may at your own discretion decide to unload and store any of the
above mentioned goods, or even ship these goods to any other port. Our company
will pay transportation costs, storage costs, dock charges and other charges for
your bank, and your bank may enjoy, on behalf of our company, related rights.


5.04 Our company will transfer all documents related to the right of ownership
and other related documents to your bank, or deposit them in the place as
required by your bank, or let your bank dispose or manage these documents. Our
company assigns your bank as the agent of our company, and your bank may, on
behalf of our company, asked related persons to submit such documents and may
endorse them.


5.05 Our company promises that all the goods and documents kept by your bank as
securities for money have no other beneficiary’s lien, and we shall formally
endorse (if necessary) these documents, and turn them over to your bank upon
receiving these documents.


5.06 Our company shall keep the goods in good and marketable condition, and will
not sell these goods without receiving the approval from your bank in advance.
Employees or representatives of your bank may, without notifying our company in
advance, visit the building or site where the goods are stored, or move these
goods to a site that your bank thinks to be suitable, or close down the above
mentioned building or site, or affix the notice that demonstrates the measures
taken by your bank to safeguard your rights and interests.


5.07 Despite the fact that the goods and related documents are held, kept or
under the control of your bank, our company shall still bear all the risks
related to these goods and your bank will not be liable for any losses, damages
or depreciation (regardless of the reasons) of the goods and related documents
as the securities for money. Our company shall compensate your bank for all the
claims for compensation, claims, damage compensations, costs, losses and
expenditures caused by acts conducted by your bank in accordance with provisions
in this article.


6. Securities
6.01 All the stocks, shares, share certificates, bonds, notes, debenture stocks
and other securities (no matter whether they can be sold or not), together with
any securities as the substitute for these securities, all the dividends or
interests that will be paid after the maturity date of this agreement, capital
bonus, and choice rights and other sums of money (all these are called as
“securities”) that our company or our representatives hand over to your bank, or
that are held by your bank or assignees, or whose ownerships have been
transferred to your bank or assignees, or that are registered in the name of
your bank or assignees (no matter for safekeeping, as securities for money or
for other purposes)shall be pledged to your bank, and, if allowed by law, taken
as the guarantee that our company will pay off and settle all debts as described
in Article 1. But your bank will not be liable for any called up money,
installments or other payments.
 

--------------------------------------------------------------------------------


 
6.02 Our company will deposit or urge other persons to deposit the following
items in your bank when your bank asks our company to do so, and your bank has
the right to keep them: (1) all the documents showing the right of ownership of
the securities, (2) ownership transfer documents with your bank as the
beneficiary or completed in accordance with your instructions, (3) other
documents that your bank needs to make the ownership legally valid or that are
necessary for the transfer of ownership to your bank, assignees or any buyer.


6.03 Your bank may take all necessary measures to put all collateral securities
in your bank for safekeeping.


6.04 When your bank asks our company to pay off or settle any loan, obligation
or responsibility (or when our company files such a request):


(1) Your bank and any assignees may, without notifying our company in advance,
enjoy all rights that this agreement or the general guaranty law endows to your
bank or that your bank is able to acquire. Except affairs concerning the money
actually received, your bank, as the mortgagee of securities, needn’t explain
acts conducted by your bank or your representatives.


(2) Your bank may use any dividends, interests or other sums of money of all the
securities, as that these dividends, interests or money are obtained by selling
goods.
 
6.05 Before your bank files the request in accordance with Paragraph 4 of
Article 6:
(1) Your bank will, for the interests of our company, hold all interests and
dividends, and hand them over to us when our company asks your bank to do so.


(2) If your bank thinks it is appropriate, you may, by following written
instructions of our company, exercise the voting power or other rights attached
to the securities.


6.06 Your bank and your assignees may, according to the decisions made by your
bank, to exercise at any time, in the name of our company or other entities, the
voting power and other rights concerning the securities or other possessions
being entrusted, without further approval or authorization from our company.
However, such rights shall be exercised in accordance with Paragraph 5 of
Article 6.


6.07 Our company promises that our company is the actual owner of the
securities, and has the right to deposit and transfer such securities, and these
securities have no lien, hypothecation or creditor’s right.


6.08 Our company hereby promises that we will pay all called up sums of money,
installments and other payments. If our company fails to pay the above mentioned
sums of money, your bank may at your own discretion make these payments on
behalf of our company, and our company will pay your bank these sums of money
when your bank asks our bank to do so. Before these sums of money are paid, our
company shall leave securities in your bank as pledges.


6.09 Our company promises to maintain values of these securities equal to the
amount prescribed in this agreement and the amount of the caution money
prescribed in written form by your bank, and pay all called up money,
installments and other types of money (if any)concerning the securities at the
maturity date.


6.10 Our company hereby agrees that your bank may check all collateral
securities at any time. If the collateral securities are defective in quality
and short in quantity or there are other problems with the collateral
securities, the promiser shall immediately provide collateral securities
recognized by your bank and compensate your bank for all losses.
 

--------------------------------------------------------------------------------


 
6.11 In case that the value of collateral securities depreciates or collateral
securities are impaired or damaged due to natural and man-made disasters, the
promiser shall complement collateral securities in cash or with other items
recognized your bank, and your bank will not be liable for any losses.


6.12 In case that collateral securities are requisitioned for public use or
other reasons and the promiser is compensated directly by money, the promiser
shall transfer the compensation to your bank. But if it is allowed by law that
your bank may directly get the compensation, the promiser shall sign and
transfer all related documents to your bank, and your bank may keep the
compensation as the securities for money.


7. Use trust receipt in a series
7.01 If the goods have been pledged to your bank and documents related to the
goods have been offered to our company, our company may, on behalf of your bank,
withdraw, unload, store and hold these goods, and will bear all costs thus
incurred. Although our company will hold such goods, related bills of lading,
and certificates or receipts issued by dock companies, warehouses or warehouse
keepers, your bank is the owner of such goods, and our company just keeps such
goods, bills of lading, certificates or receipts on behalf of your bank.
According to our knowledge, our company has no the right to fulfill any
liabilities on behalf of your bank.


7.02 Our company may sell all the goods to the real buyer based on the true
value of these goods, and will pay your bank all the money obtained from selling
the goods upon receiving the money. If the payment is made in RMB yuan, our
company promises to convert the RMB yuan into an equivalent amount of US dollars
or other currencies, and the exchange rate will be based on the exchange rate
announced by People’s Bank of China on that day. If the money is remitted to our
company’s account in another bank, our company promises to immediately transfer
that sum of money to your bank. If the goods have been delivered and the buyer
fails to make the payment, our company shall hold the debts of the buyer for the
interests of your bank.


7.03 Your bank’s employees or agents may check or possess such goods at any
time. Our company shall, in compliance with wishes of your bank, return the
goods or unsold goods and documents related to the sale and disposal of goods to
your bank, and will bear all expenses incurred.


7.04 Besides provisions in this Article, according to our knowledge, Article 4
and provisions in each trust receipt signed according to shipping documents and
other documents that are handed over to our company also have binding force upon
our company.


8. Insurance
Our company shall insure all goods and other possessions owned by your bank for
an amount at least equal to the total market value of such goods and other
possessions at the insurance company recognized by your bank. Our company shall
ensure that your bank is the beneficiary of insurance policies concerning all
the above mentioned goods and possessions. In case of any losses, all
compensations shall be paid to your bank. Our company shall, when required by
your bank, deposit all insurance policies and other related documents in your
bank. Our company hereby empowers your bank to take back or collect all
receivables under any above mentioned insurance policies that will come due, and
hereby transfer such insurance policies to your bank. In case that our company
fails to insure the goods and other possessions, or fails to maintain such
insurances, or fails to provide your bank with insurance policies, or your bank
thinks that the insurance value is not sufficient, our company will, when
required by your bank, pay your bank all the money that your bank advances for
our company. In addition, your bank may charge our company for the interests of
the money advanced for our company which is calculated from the date that the
money is advanced to the settlement date according to the highest interest rate
allowed by law.
 

--------------------------------------------------------------------------------


 
9. Negotiation and collection
9.01 Our company agrees that clauses and conditions contained in any remittance
letter that is offered or sent to your bank will be applicable to the following
transactions until such clauses and conditions become invalid: drafts enclosing
shipping documents or other documents that your bank, on behalf of our company,
purchased or negotiated, drafts and/or documents concerning the letter of credit
or other entrust receipts, or drafts and/or other documents that your bank
collects for our company.


9.02 In case that your bank provides our company with pre-export loans, our
company shall, as soon as possible after our company receives drafts and/or
documents that are opened in a correct way, and tally with related documentary
letters of credit, and confirm the provisions in the order (no later than the
date prescribed by your bank), hand over the drafts and/or related documents to
your bank for negotiation.


9.03 In case that your bank discounts drafts, long-term cheques or other
instruments that are opened or endorsed by our company, and if such drafts or
instruments are rejected for some reasons, our company will, when required by
your bank, pay your bank such drafts, cheques or other instruments and relevant
interests calculated from the pay date (drafts or instruments) or the cheque
date (cheques), no matter whether our company has receive the notice of
acceptance rejection. Under any of the following cases, a draft, cheque or
instrument may be regarded as being rejected: if the currency type in which the
payment is made is not that type of currency in the draft, cheque or instrument,
or if related currency regulations don’t allow or forbid money related to such
drafts, cheques or instruments to be remitted to the place assigned by your
bank. The liabilities of our company to your bank will not be affected by
failure or delay in the submission of or the rejection of such drafts, cheques
or instruments, and your bank will no be liable for the failure or delay in the
submission of or the rejection of such drafts, cheques, or instruments.


10. Foreign Exchange Contract
10.01 Our company agrees that conditions contained in letters of confirmation
offered by your bank will be applicable to all foreign exchange transactions
between our company and your bank, until such conditions become invalid. On the
premise that setting no limits on the rights of your bank under these
conditions, in case of occurrence of any event described in Article 11, your
bank may take that event as the breach of our company of the contract, and claim
our company for compensations. Each foreign exchange transaction will completely
depend on our own judgment, and our company will bear all risks. Your bank will
not be reliable for any losses, no matter whether our company acts by following
instructions of your bank or not.


10.02 Our company unconditionally and irrevocably agrees to compensate your bank
for all claims for compensation, claims, legal actions, debts, damage
compensation, expenses, losses, and expenditures resulting from foreign exchange
transactions conducted by your bank on behalf of our company, or for the
interests of our company. Besides the above mentioned conditions, our company
shall, when required by your bank, pay your bank all the money related to the
foreign exchange transaction. Your bank may, without notifying our company in
advance, debit any sum of money concerning the foreign exchange transaction to
one or several account(s) of our company, and charge our company for related
interests. Our company promises to deposit any of the above mentioned sums of
money into your bank when required by your bank. Acts conducted by your bank in
accordance with regulations on foreign exchange transactions will be binding
upon our company, and your bank will not bear any responsibilities for our
company. In addition, your bank may, at any time, terminate any of the above
mentioned transactions, or reduce your responsibilities under the above
mentioned transactions, without notifying us in advance.


11. Breaches of the contract
Regardless of other regulations or arrangements between our company and your
bank, in case of the occurrence of the following events, our company’s debts and
obligations to your bank shall be paid and settled upon receiving the first
written request of your bank. In addition, our company shall, upon receiving the
request from your bank, provide your bank with pledges in cash for outstanding
debts that may occur in the future. Our company understands your bank’s right to
file such requests and agrees that your bank may file such requests at any time.
 

--------------------------------------------------------------------------------


 
(1) Our company fails to perform or observe this agreement or other agreements
between your bank and our company.


(2) Our company fails to repay a debt that becomes or may be announced to be
payables before the prescribed maturity day, or fails to repay a debt at the
maturity day.


(3) Our company fails to honor or perform drafts, indemnifications, or other
contingent liabilities that our company owes to other companies or take measures
to provide other companies with pledges for the debts that our company owes to
these companies.


(4) Pledges offered by our company become no longer valid or the value of these
pledges has depreciated.


(5) Our company’s possessions are sealed up or detained.


(6) Any one among us becomes dead, or goes bankrupt, or suffers from mental
illnesses, or transfers the interests and rights of creditors.


(7) Our company, within the normal business scope, stops or threatens to stop
our transact businesses or part of our transact businesses, or makes what your
bank thinks to be material changes to the nature of such transact businesses or
operating methods.


(8) Our company has no the ability of repaying debts, or our company or your
bank files the request for ending businesses.


(9) This agreement, other agreements between our company and your bank, or
statements or guarantees concerning this agreement and other agreements between
our company and your bank have material errors or are breached.


(10) Your bank learns that financial statements and contracts and documents
concerning liabilities offered by the promiser or its representatives are unreal
or may lead to misunderstandings.


(11) The use of the funds that the promiser obtains from your bank fails to
match the use approved by your bank, and the promiser fails to correct the use
within the correction period required by law or your bank.


(12) There are large adverse changes to the managing, operating or financial
status of the promiser, and the promiser fails to correct it within the
correction period required by law or your bank.


(13) The account of our company related to the pledge is frozen or annulled by
the court or other governmental authorities for any reasons.


(14) Guarantees concerning the promiser’s obligations to your bank, or the
guarantor, or the documents proving the promiser’s obligations to your bank, or
the endorser of other vouchers, or our company’s pledges under this agreement
have any of the above mentioned cases.


12. Selling right
12.01 In case of the occurrence of any of the events described in Article 11, or
if your bank thinks that realizable values of all goods or documents concerning
this agreement are appropriate, your bank may decide at your discretion to sell
these goods or documents or dispose them in an appropriate manner, without
notifying any other person, and no matter whether debts that our company owes to
your bank become due or not (except behaviors prohibited by applicable laws).
Your bank or your agents will not be liable for any losses resulting from the
above mentioned selling or disposal of goods and documents. Your bank and your
agents, auction companies or any other persons hired for the selling and
disposal of such goods and documents will not be liable for any behaviors or
omissions.
 

--------------------------------------------------------------------------------



 
12.02 Your bank may use the money obtained from selling or disposal of the goods
and documents, after deducting all related expenditures and charges, to offset
the debts that our company owes to your bank.


The certificate confirming the selling and disposing rights can be exercised
that is signed by two senior employees of your bank can be taken as the final
confirmation that the goods and documents can be transferred to other persons.
And our company shall be responsible for any claim filed by any buyer against
your bank for compensation for defects with the goods and documents of our
company.


13. Payments


13.01 Payments made by our company to your bank shall not have any
counterbalance, counterclaim, limitations and conditions, tax deduction or other
deductions. If taxes or other sums of money shall be deducted or withheld, in
accordance with the law and relevant regulations, from the money of our company,
other persons, firms, companies or other entities, our company shall provide
your bank with these extra sums of money, so that your bank will receive the
money in full, without taxes, deduction items or withholding items.


13.02 Our company agrees to pay your bank stamp taxes, similar taxes (including
value-added tax), notarial fee, registration fee, filing fee and other similar
fees concerning this agreement and other funds that your bank offered to our
company that shall be paid at present or in the future, and compensate your bank
for all expenses and expenditures resulting from our failure to pay taxes or
other expenses.


13.03 Your bank may enter sums of money concerning our company’s obligations to
your bank into the credit side of the suspense account, and the time limit shall
be determined by your bank in an appropriate manner. In case of bankruptcy,
ending of businesses, settlement, liabilities, reconciliation or negotiation, or
similar procedures, your bank may prove our company’s outstanding debts and our
company will reach an agreement concerning the settlement of liabilities with
your bank, like that sums of money under the suspense account or other credit
items don’t exist.


13.04 If a case concerning the money that our company owes to your bank goes for
your bank, and the currency specified in the paper of judgment (judgment
currency) is different from the currency type of the money that our company owes
to your bank (account currency), our company shall compensate your bank for
losses resulting from the difference between (a) the exchange rate at which that
the account currency is converted into the judgment currency and (b) the
exchange rate at which that your bank purchases the account currency with the
judgment currency after your bank has received all or part of the money. If
allowed by the law, debts that our company owes to your bank shall be regarded
as failing to be paid before all the money that our company owes to your hank
has been actually converted into the type of currency in the account.


13.05 Certificates issued by any of the senior employees of your bank that are
related to the money that our company owes to your bank and liabilities shall be
regarded as the final confirmation, provided that they have no apparent
mistakes. No matter whether the request is filed or not, your bank can enter any
sum of money that our company has the responsibility to pay your bank into the
debit side of the account of our company.


14. Expenditures
14.01 Our company shall compensate your bank for any losses resulting from
claims for compensation, claims, legal actions, damage compensations, expenses,
losses, expenditures and other sums of money concerning loans or other services
that your bank offers to our company. In addition, our company will pay your
bank all possible expenditures concerning the above mentioned events when your
bank asks our company to do so. In case of legal actions, our company will
appear in court and argue in defense of your bank, and bear all possible
expenditures incurred.
 

--------------------------------------------------------------------------------


 
14.02 At the request of your bank, our company shall pay your bank the following
items of money, and/or your bank has the right to enter them into the debit side
of our account: commissions and other service charges (no matter whether your
bank has notified our company in advance or not), and other expenses, charges
and expenditures incurred in acts that your bank conducted for determining,
preparing, exercising or maintaining bank loans between your bank and our
company, and all rights under this agreement or any of the other agreements,
including (but not limited to) expenses and expenditures for hiring legal
advisors.


15. The letter of Authority
We assign, irrevocably and through pledging, your bank as the agent of our
company to, in name of or on behalf of our company, sign, seal, pay or conduct
all the contracts, documents, actions and events that are necessary or your bank
believes to be necessary, or perform obligations of our company under this
agreement, or conduct the selling and disposal of goods for our company, and
transfer all rights and interests of this agreement and rights and interests
concerning pledges under this agreement to your bank. Our company hereby
approves and agrees that the above mentioned agent may lawfully sign any
contract or document, or take related measures and actions.


16. Rights of counterbalance and lien
16.01 Provided that there are no influences on the rights of lien and
counterbalance or other rights that your bank may possess, your bank has the
right to be empowered, within the scope allowed by the law, to withdraw, without
notifying our company or other persons in advance, any credit balance from any
of our company’s accounts in People’s Republic of China or other regions or from
accounts of other entities owned by our company in People’s Republic of China or
other regions to offset our company’s liabilities under this agreement to your
bank or obligations and responsibilities under other agreements of our company
to your bank. Your bank is empowered to convert any credit balance on such
accounts into equivalent sums of money in the corresponding currency.


16.02 Your bank is empowered to dispose the credit balance related to attached
organizations and associated companies of our company, and to take all necessary
measures.


16.03 If allowed by the law, your bank has the right of lien concerning all the
possessions that will be under the trusteeship and custody of your bank at
present or in the future.


17. Other Provisions
17.01 This agreement is a continuing agreement; Pledges under this agreement
shall be continuing pledges; All rights, power and compensation methods under
this agreement will be applicable to our company’s obligations and
responsibilities to your bank in the past, at present and in the future. The
above mentioned pledges will not affect pledges concerning such obligations and
responsibilities that may be held by your bank at present or in the future.


17.02 At the request of your bank, our company shall immediately carry out,
sign, make or perform all other guarantees, documents, actions or events
necessary for validating legally this agreement or the ownership of the
securities formed or planned to be formed in this agreement, including (but not
limited to) the registration at the relevant authority concerning the security
interests before the time limit specified by the law (our company will bear all
expenses incurred).


17.03 Your bank doesn’t exercise at present or delays the exercise of any right,
power or remedying method. A single or partial exercise of the right, power or
remedying method shall not influence adversely another exercise of that right,
power or remedying method. The trading habit between our company and your bank
under one or several conditions or any waiver shall be not regarded as a waiver
under any other conditions. Each right, power and remedying method of your bank
will continue to be valid, until such right, power, or remedying method is
amended or waived by your bank in written form.
 

--------------------------------------------------------------------------------


 
17.04 If some clauses in this agreement become invalid in a country or region,
the validity of other clauses in this agreement in such country or region will
not be affected. If the law of People’s Republic of China prohibits any
exclusion or limitation of the liability, any clause in this agreement shall not
exclude or limit any liability.


17.05 According to this agreement, no one shall add more obligations to your
bank and make your bank provide, at the request of our company, our company, or
other persons, firms or companies with loans or other services. Your bank may
terminate or suspend such services without further notice.


17.06 Your bank may at discretion decide to amend, delete or replace any clause
in this agreement or add new clauses to this agreement, but your bank shall send
a written notice to our company in advance. Such amendment, replacement,
addition or deletion will become valid unless your bank receives the written
notice from our company within ten days after your bank sends out the written
notice.


17.07 Although mergence or combination may lead to changes in articles of your
bank, or your successors and assignees, this agreement is applicable to
interests of your bank and any of your successors and assignees. Your bank has
the right to transfer all rights and interests under this agreement and any
transaction concerning this agreement, and all goods and documents as pledges or
other possessions, so that all rights and interests concerning the above
mentioned items that are owned previously by your bank will be owned by the
assignee. Your bank’s obligations or responsibilities concerning the transferred
goods, documents and other possessions (except those items that have not been
transferred yet) shall be released and waived.


17.08 Our company promises to, at the reasonable request of your bank, hand over
financial statements or other materials concerning businesses of our company,
our attached companies and associated companies, and any other persons that
offer pledges to your bank for the purposes of our obligations to your bank (no
matter whether they are related to this agreement), which have been audited by
auditors and can meet the requirements of your bank. In addition, our company
promises to inform your bank of any changes in our company’s business scope, and
characteristics, business scope or nature of our attached or associated
companies.


17.09 Your bank is empowered to disclose any information about our company to
the following: (1) potential assignees of your bank’s rights concerning our
company or any persons who will share such rights; (2) attached companies of
your bank; (3) companies whose shares are controlled by your bank; (4) attached
companies of companies whose shares are controlled by your bank; or (5) relevant
administrative or executive organs in accordance with the law or relevant
regulations.


17.10 Our company agrees to obtain all necessary governmental approvals,
including approvals from the State Administration of Exchange Control and its
branches.


18. Notice
It is specified that if a notice sent by your bank to our company bears the
above address or the address that appears in our latest notice to your bank or
the address that your bank’s records show to be the latest address of our
company learned by your bank, such a notice shall be regarded as having been
delivered. A notice that is sent by hand shall be regarded as having been
delivered. A notice that is sent by means of postage advancement shall be
regarded as having been delivered at the time of posting. A notice that is sent
by telefax with answer back code or fax shall be regarded as having been
delivered at the time that the notice is sent out.


19. Interpretation
19.01 Terms and conditions in this agreement are just listed in the articles and
paragraphs thereof for the sake of convenience. Where the context allows or
requires, terms and conditions in any article or paragraph are also applicable
to transactions under other articles or paragraphs. Titles are just for
reference and have no legal binding force.
 

--------------------------------------------------------------------------------



 
19.02 Except so far as the context otherwise requires, if the following signers
are sole traders, “our company” in this agreement will include sole traders and
their business successors; if the following signers are partner enterprises,
“our company” in this agreement will include our partner enterprises within the
period of this agreement, and partners, would-be partners or successors of such
enterprises. No matter what changes have happened to articles of our company or
successors of our company, this agreement will be binding upon our company and
our successors. In addition, this agreement will not be terminated or affected
by the death or retirement of any party of this agreement or changes to the
organization of the above traders or firms.
 

--------------------------------------------------------------------------------



Counter-guarantee Agreement
 
To: LOTUS WORLDWIDE LIMITED
 
1. Whereas LOTUS WORLDWIDE LIMITED (hereinafter the “guarantor”, including its
successor and transferee) is requested by me/this company to issue the
guaranty(this guaranty should include its frequent alteration, addition and
postponement) in behalf of First Sino Bank (the loaner) to guarantee the
liabilities undertaken by Kid Castle Educational Software Development Company
Limited in the loan contract signed with the loaner on               . This
company, Kid Castle Internet Technologies Limited, hereby agrees and promises
irrevocably without any condition as follows:
 
1.1 To pay the all the unpaid mature funds and liabilities confirmed by the
guarantor, all the funds and liabilities paid or undertaken by the guarantor or
all the funds and liabilities that guarantor should undertake according to the
guaranty fully once requested by the guarantor; and
 
1.2 To pay or compensate the guarantor all claims, orders, lawsuits,
liabilities, damage compensations, losses, expenses or other funds possibly
incurred, undertaken or paid by the guarantor with cash fully once requested by
the guarantor, no matter whether the compensation is directly or indirectly
resulted from or related with the guaranty or the performance and abidance of
guarantor to the obligations or liabilities in the guaranty.
 
2. This company irrevocably authorizes and designates the guarantor to pay the
payables claimed or ordered to pay or the payables deemed by guarantor to be
paid at any moment according to the guaranty (even if the guarantor does not
require to obtain the further evidences that the fund is mature or should be
undertaken by the guarantor). This kind of payment does not need the awareness
or consent of this company; in addition, the guarantor also has no obligation to
inquire whether the claim or order put forward to it is proper, even if this
company may have dispute to its validity. Due to the objective of this
counter-guarantee agreement, this company hereby agrees that the payment made
according to the guaranty or related with the guaranty composes of the
conclusive evidence for the payment liability of guarantor. Moreover, the
obligations of this company in the counter-guarantee agreement won’t be affected
or restricted owing to the lack of precision or sufficiency of this claim or
order.
 
3. The obligations of this company in the counter-guarantee agreement is
absolute and unconditional, unless indicated as the above articles, it won’t be
affected or cancelled due to the following situations:
 

--------------------------------------------------------------------------------


 
3.1 The extension in time or other aspects that the guarantor provides for this
company or the loaner provides for the guarantor, this company or any other
person; or
 
3.2 The legal restriction, disability, bankruptcy, liquidation of the loaner,
this company or any other person, or the structure or status alteration of the
loaner, this company or any other person; or
 
3.3 The alteration or modification of guaranty or other documents; or
 
3.4 The loaner or any other person gives up, alter or cancel any other guarantee
or compensation, or the guarantee or right relative to the obligations of this
company in the counter-guarantee agreement held or to be held by any person, or
this kind of guarantee, compensation or right has flaw or is invalid; or
 
3.5 Any account liquidation or other fact or situation that may affect or cancel
the obligations of this company in this agreement, except that the guarantor and
this company conclude the written agreement definitely to cancel or alter this
counter-guarantee agreement, in this case, the relevant cancellation and
alteration should be limited to the scope regulated definitely in that written
agreement.
 
4. This counter-guarantee agreement is added and independent to, and should not
be affected and restricted to any mortgage or other guarantee made for the
compensation according to this counter-guarantee agreement held or to be held by
the guarantor, or this mortgage, other guarantee, the relevant action taken or
declared to be taken by the guarantor, the lien enjoyed by the guarantor, or the
cancellation or invalidity of full or part obligations and liabilities of the
third party other than the parties of this agreement to this company.
 
5. This company promises to the guarantor that it will take measures and sign
the instruction and document to ensure all the interests of guarantor in this
counter-guarantee agreement and improve and maintain the rights and powers of
guarantor in this counter-guarantee agreement according to the requirement of
guarantor at any moment.
 
6. Any settlement or cancellation of the obligations of company in this
counter-guarantee agreement made by the guarantor and this company should be
based on the following conditions: the guarantee or payment of guarantor won’t
be cancelled or deduced due to the effective bankruptcy or liquidation laws of
the time for this company or any other person. The guarantor is entitled to be
compensated subsequently for the value or fund of this guarantee or payment from
this company, as if the settlement or cancellation has never occurred.
 

--------------------------------------------------------------------------------


 
7. The fund collected according to this counter-guarantee agreement or relevant
counter-guarantee agreement can be debited in the temporary account to ensure
that the guarantor realizes the right of action to this company due to the
possible bankruptcy, liquidation or recombination.
 
8. The account record of fund payable of this company confirmed by any director
of guarantor according to this counter-guarantee agreement should be regarded as
the conclusive evidence of due fund payable of this company for the sake of the
objective of this counter-guarantee agreement, while the record with obvious
error is exclusive.
 
9. If the guarantor collects the fund shortly before this company losses the
reimbursement capacity, enters into the liquidation or bankruptcy procedure in
order to avoid the application of laws related with the bankruptcy and
liquidation, this payment should not cancel or reduce the liabilities of this
company, and this counter-guarantee agreement should continue to be valid and
performed, as if this fund has not been paid.
 
10. This company should pay the interest based on the fund or compensation
claimed in this counter-guarantee agreement to the guarantor according to its
requirement at any moment, the interest rate is determined by the guarantor at
any moment, and the interest period is from the day when the relevant
liabilities or funds are paid to the day when the guarantor has collected the
fund fully (no matter before the sentence or after the sentence). The interest
should be calculated day by day on the base of 365 days per year, and the actual
days will be calculated.
 
11. If this company is composed of several persons, the stipulation, obligation
and liability of this company in this counter-guarantee agreement should have
the joint force, all appellations to this company should be regarded as the
appellations to each or any person of this kind.
 
12. All the funds payable of this company in the counter-guarantee agreement
should be paid to the guarantor fully with USD, any counteraction or deduction
should not exist, and any tax should not be deducted or accrued with the
permission of law. If this company should deduct or accrue from the fund payable
to the guarantor according to the regulations of law:
 
12.1 This company guarantees this deduction or accruement does not exceed the
minimum amount required by the law and it will pay the deducted or accrued
amount fully to the relevant taxation authority or other governmental authority,
including the amount that has been deducted or accrued from the total amount
according to the relevant laws and regulations to ensure that the guarantor can
receive the leaving fund stated in article 12.2;
 

--------------------------------------------------------------------------------


 
12.2 This company should pay the leaving fund to the guarantor when making the
deduction or accruement to ensure that the guarantor can receive all the
relevant funds fully, as if this deduction or accruement does not exist; and
 
12.3 This company should provide the copy of official receipt or other
certificate document for this kind of deduction or accruement and it paying tax
to the relevant taxation authority or other governmental authority immediately
as requested by the guarantor at any moment.
 
13. This company presents and guarantees to the guarantor as follows:
 
13.1 This company (if it is a company) is established and preserved effectively
according to the governing laws and regulations of the establishment place of
the company, and it is completely qualified to engage in the business in that
governing area and other areas where this company has business; if this
qualification is not possessed in the above-mentioned governing area, it will
bring virtual negative influence to the business of this company, and this
company also has full power(of the company and others) and legal right to own
the assets and engage in the business.
 
13.2 This company also has full power (of the company and others) and legal
right to sign and perform all its obligations in this counter-guarantee
agreement with the full authorization of the company and other behaviors.
 
13.3 This counter-guarantee agreement composes of the legal, valid and
promissory obligations of this company, and the contents of this agreement is
performable.
 
13.4 This company signs the counter-guarantee agreement and performs and abides
by the obligations in this agreement:
 
13.4.1 It has not and won’t breach or violate any law, regulation, order,
authorization, license, agreement, promise, instruction, obligation or liability
applicable to or restricting or affecting this company or its assets or revenue,
nor the agreement is breached due to the notice and/or expiration and/or the
satisfaction of other conditions;
 
13.4.2 It has not and won’t restrict this company (no matter due to the
regulations about issuing guaranty in the company memorandum, other organization
documents and company manual or any law, regulation, order, agreement,
instruction or others) or its board of directors to implement the power, nor it
has the restrictions influencing this company excessively;
 

--------------------------------------------------------------------------------


 
13.4.3 It has not and won’t induce or compel this company to set mortgage and
pledge on all or part assets or revenues owned by it or to be owned by it; and
 
13.5 This company has obtained all the authorizations necessary or related to
the signature, delivery, performance, validity and feasibility of this
counter-guarantee agreement from the governmental authority, loaner or the
shareholders of the company (if it is a company), and the authorizations will
maintain complete effectiveness.
 
14. This company promises to the guarantor if only this company bears the
obligations or liabilities (no matter they are actual, coming or contingent) to
the guarantor according to the counter-guarantee agreement, unless the guarantor
agrees definitely in written separately, this company will:
 
14.1 maintain the company form and management activity substantively according
with all the applicable and restrictive laws, regulations, orders,
authorizations, licenses, agreements, promises, instructions, obligations and
liabilities;
 
14.2 pay or receive the expired tax payable based on the assets revenue, income
or profit of this company; pay or receive all kinds of legal claim to avoid the
possible lawsuit related to the assets revenue, income and profit due to this
payment or receiving action, it should be reimbursed prior to other liabilities,
while the public reserve fund and reserve drawn according to the commonly
accepted accounting principles and rules, whose validity has well-meaning
dispute and is in the proper procedure, is except;
 
14.3 guarantee the obligations of this company in the counter-guarantee
agreement, no matter it is actual, coming or contingent, should not be less than
or at least equivalent to any other actual, coming or contingent obligation of
this company in payment and other aspects; guarantee the obligations of this
company in the counter-guarantee agreement are direct, unconditional,
irrevocable and usual, unless otherwise indicated in the company law of the
establishment place of this company.
 
15. If this company (1) breaches its obligations in this agreement, or (2) the
presentation and guarantee in the above-mentioned article 13 is incorrect or
misleading when hereafter cited according to the actual condition, this company
should (if requested by the guarantor) provide the cash guarantee immediately
and deposit the cash into the account specified by the guarantor according to
the requirement of guarantor to guarantee the liabilities or contingent
liabilities of guarantor in the guaranty. Besides the above-mentioned, general,
or bank special lien, counteraction right or other rights, the guarantor should
be also entitled to deduct or withhold the account deposit (no matter whether it
is informed, expired or which currency it is) of this company in the guarantor
with the maximum authorization of any applicable law, or take actions to other
creditor’s rights of this company to the guarantor to counteract the liabilities
of this company in the counter-guarantee agreement, and the above-mentioned
actions need not inform the company or any other person; the guarantor is hereby
authorized to purchase other kinds of currencies with the deposit in this
account due to the above-mentioned objective.
 

--------------------------------------------------------------------------------


 
16. This company should compensate the guarantor all the costs, governmental
expense and other expenses(including but not limited to all the fully
compensated legal expense and other expenses) due to the preparation and
signature of this counter-guarantee agreement, the implementation of power or
right, the lawsuit or other manner is adopted to receive the fund payable stated
in this counter-guarantee agreement, the implementation or attempt to implement
the right of guarantor in this agreement, the deraignment of the lawsuit related
with this agreement in which the guarantor is the defender or the cancellation
of this agreement after canceling the guaranty completely once requested at any
moment, and all the funds that is paid by the guarantor but should be undertaken
by this company according to this agreement.
 
17. Even if the authorized signer in this counter-guarantee agreement or the
member restricted by this agreement has not signed this agreement or bound by it
due to any reason, or this counter-guarantee agreement losses or is to loss the
feasibility for the above-mentioned members, each member of this company agrees
to be bound by this counter-guarantee agreement.
 
18. The guarantor is entitled to cancel the liabilities of one or numerous
members in this counter-guarantee agreement, or alter or modify the obligations
of one or numerous members of this company, or provide the extension in time
limit or make the other arrangement, and the above-mentioned behavior of
guarantor won’t affect or cancel it right to any member of this company.
 
19. This company and its successor is bound by the counter-guarantee agreement,
which is also applicable for the interest of guarantor’s successor or
transferee. This counter-guarantee agreement and any other guarantee stated or
related in this agreement can only be transferred by the guarantor.
 
20. Even if the guarantor has not performed its right, power, privilege,
independent right in this agreement, or there is the negligence or delay when
the guarantor is performing the above-mentioned right or power, or the guarantor
has the transaction with this company, the above-mentioned right, power,
privilege or independent right won’t be affected or regarded as waiver, and the
separate or part performance of any right, power, privilege or independent right
won’t deprive the further performance of right or power or the performance of
guarantor to any other right, power, privilege or independent right. The right,
power, privilege or independent right of guarantor in this counter-guarantee
agreement is accumulative, and other right, power, privilege or independent
right regulated by the law will not be deprived, either.
 

--------------------------------------------------------------------------------


 
21. The notice or request issued according to this agreement should be written,
and delivered to this company according to the address or telex or fax number
stated in the later paragraph of this counter-guarantee agreement (unless this
company tells other address or telex or fax number definitely 5 days in
advance). The notice or request sent to this company in the following manner
should be regarded as having been delivered: (1) if the telex is adopted, the
confirmation reply received when sending will be referred; (2) if the fax is
adopted, the electronic signal when sending or other confirmation will be
referred; (3) if the mail is adopted, the date leaving the mail at the address
is referred when sending in person, two (2) days after posting the mail is
referred when mailing to the domestic address, while ten (10) days after posting
the mail is referred when mailing to the foreign address.
 
22. If any article in this counter-guarantee agreement is illegal, invalid or
infeasible according to the governing law, the legality, validity and
feasibility of other articles in the counter-guarantee agreement and the
governing law won’t be affected or damaged.
 
23. The rights and obligations of the parties in this counter-guarantee
agreement and their interpretation is applicable for the laws of Hong Kong,
while this does not damage or restrict any other right or relief of the
guarantor according to the law of where this company or its property is located.
 
24. The guarantor and this company irrevocably agree this counter-guarantee
agreement, the document or instruction regulated in this agreement or the legal
action or judicial procedure resulted from the above-mentioned agreement,
document or instruction can be submitted to the court of Hong Kong, and the
guarantor and this company usually obey the non-exclusive jurisdiction of the
legal action or judicial procedure related with themselves and their properties
(no matter whether in the accounts of themselves) irrevocably without any
condition.
 

--------------------------------------------------------------------------------


 
25. This company irrevocably delegates the person listed in the later paragraph
of this counter-guarantee agreement as the agent to receive and confirm the
delivery of statute, subpoena, order, adjudication or the judicial procedure
processed in Hong Kong on behalf of this company. If the above-mentioned agent
(or its successor) does not act as the agent of this company any more due to any
reason, the company should delegate the new agent and inform the former agent
immediately. This company agrees that it will be regarded as having been
delivered when the relevant juridical document is sent to the address of that
agent in Hong Kong, no matter whether the agent has informed this company.
 
26. This counter-guarantee agreement should not restrict the guarantor to lodge
the lawsuit or judicial procedure on this company and/or its properties in one
or several other governing areas, and the above-mentioned measures taken by the
guarantor won’t deprive the right of guarantor to lodge the lawsuit procedure in
other governing area synchronously or asynchronously.
 
27. This counter-guarantee agreement is and continues to be the property of
guarantor, even if the claim of the guarantor resulted from this agreement has
been compensated fully.
 

   

Signature Date:
                                                                                                                                                          
                                                            
 
Signature and Seal:                                                          Kid
Castle Internet Technologies Limited Min-Tan
Yang                                                    
 
Contact Address of This
Company:                                                                                                                                                       
                             
(Article 21 of This Agreement)
 
Fax:
____________________________________________________________________________________________________ 
 
Telex: 
__________________________________________________________________________________________________ 
 
Tel:  
___________________________________________________________________________________________________
 
 
G/F New Shanghai International Building, 360 Pu Dong South Road, Shanghai
200120, P. R. C
Tel: (021) 58881234 Fax: (021) 58409292


--------------------------------------------------------------------------------





Application for Determining the Right of Pledge Concerning Time Deposit


To: Bank SinoPac     branch banks/sub departments
 
Major Idea: Determining the right of pledge for the time deposit certificate
listed below. Thanks for your attention.
Explanations:
 
1. The depositor Kid Castle Internet Technologies Limited offers the following
time deposit certificate opened by your bank to the pledgee
_____________________ as a pledge so as to secure the creditor’s rights. Please
check the time deposit certificate carried by the following detailed list of
goods, and, after recording relevant information, hand over the time deposit
certificate to the pledgee. Without the written notice from the pledge, the
registration concerning the right of pledge shall not be rescinded. Please
handle these affairs according to our requirements. Hope for a reply.


2. The depositor acknowledges that: we empower the pledgee to apply to your bank
for rescission concerning the time deposit certificate listed below, except for
time deposit certificates that cannot be withdrawn by means of direct debiting
in accordance with regulations of your bank, so as to exercise the right of
pledge of the pledgee. Your bank may pay the pledgee a sum of money on the basis
of the amount carried in the “notice of exercising the right of pledge” (or the
paper of the evaluation of the damaging range). Your bank need not conduct
substantive verification of such creditor’s rights, and the depositor will by no
means file any opposition.


3. The pledgee agrees that the depositor will later handle automatic extension
for the following goods at your bank.


4. The pledgee shall handle the exercise or rescission of the right of pledge at
your bank by using “notice of exercising the right of pledge” or “notice of
rescinding the right of pledge” made by your bank.


To:
Bank SinoPac Company Limited


Pledger (depositor): Kid Castle Internet Technologies Limited
Address: F8, No.98 Minchuan RD, Hsintien City


Debitor:     (sign and seal)
Address:


Pledgee:
Address:
Telephone:
Action by
Director
   

 

--------------------------------------------------------------------------------


 
The detailed list of goods: □ the certificate of deposit with the real body □
the certificate of deposit without the real body (Registration No.: Y  M  D  Zi
No.)
 
Type of the Certificate of Deposit
Account Number of the Certificate of Deposit
Depositing Date
Maturity Date
Amount of the Certificate of Deposit
Time deposit
122-040-0004651-9
2007.4.19
2007.10.19
310,000 US dollars
                             

 
The above certificate of deposit concerning the right of pledge bears interest,
and both parties have mutually agreed through consultation that the pledger may
draw the interest from your bank.


Pledgee:
Pledger:


Date:
CST-002 2006.11 N.0000



--------------------------------------------------------------------------------




Bank Replay


To:
Pledgee: Lotus Worldwide Limited
Depositor: Kid Castle Internet Technologies Limited


Major Idea: Explain affairs concerning the determination of the right of pledge.
Thanks for your attention.


Explanations:
1. We are pleased to acknowledge the receipt of the Notice of Determination of
the Right of Pledge on May 17, 2007.


2. Our bank has completed the registration of the right of pledge concerning the
certificate of deposit carried in the detailed list of goods (Registration No.:
2007-5-17 ____ Zi No. 0006). When the pledgee wants to exercise or rescind the
right of pledge, the pledgee shall send “notice of exercising the right of
pledge” or “notice of rescinding the right of pledge” and the certificate of
deposit to our bank. Otherwise, our bank will not accept the application.


3. Before the right of pledge is rescinded, it has no the right of offset
against the creditor’s rights of deposits of the subject matter of the right of
pledge.
 
Bank SinoPac Company Limited


The Detailed List of Goods:
Type of the Certificate of Deposit
Account Number of the Certificate of Deposit
Depositing Date
Maturity Date
Interest Rate
Amount of the principal in the Certificate of Deposit
Foreign currency time deposit
122-040-0004651-9
2007.4.19
2007.10.19
4.75%
310,000 US dollars
                                   

Date:
CST-002 2006.11 N.0000



--------------------------------------------------------------------------------




Kid Castle Internet Technologies Limited
Minutes of the ______ Board Meeting       Edition No.: ______


Completed by the company:
Date:
Address: the meeting room of the Company
[Company address: F8, No.98 Minchuan RD, Hsintien City, Taipei County]
Attendants: Suang-Yi Pai, Min-Tan Yang, Shih-Shun Shiu
Observers:
Chairperson:
Recorded by:


Cause:
Due to the investment project of ____________________ , our company decides to
ask from Bank SinoPac for a loan amounting to __________ dollars. It is planned
that our company will offer securities to Lotus Worldwide Limited, which will
open the Letter of Guarantee to Bank SinoPac to secure this loan.


Explanation:
Due to the indirect investment of our company into Mainland China, our company
needs to obtain from Mainland Chinese financial organizations bank credits and
guarantees. And therefore, our company shall provide Lotus Worldwide Limited
with securities so that this company will open and offer the Letter of Guarantee
to Bank SinoPac to secure the loan.


Decisions:
The motion was adopted. The application under this guarantee complies with
articles and operating procedures of our company, including the operating
methods concerning the endorsement in security of our company. The following
person has been given the full authority to deal with all related affairs.
 

Authorizee Post of the authorizee Sample of the signature Min-Tan Yang Board
member Min-Tan Yang 



Our company guarantees that the content of the above resolutions is real.


Without other motions, the chairperson announced that this meeting was over.


Board members who are present and show agreement (signature):

Suang-Yi Pai  Min-Tan Yang   Shih-Shun Shiu Chin-Chen Huang  

 

--------------------------------------------------------------------------------




Sign-off Sheet
Suang-Yi Pai
Min-Tan Yang
Shih-Shun Shiu
Chin-Chen Huang
   



Company’s seal:


--------------------------------------------------------------------------------



Counter-guarantee Agreement
 
To: LOTUS WORLDWIDE LIMITED
 
1. Whereas LOTUS WORLDWIDE LIMITED (hereinafter the “guarantor”, including its
successor and transferee) is requested by me/this company to issue the guaranty
(this guaranty should include its frequent alteration, addition and
postponement) in behalf of First Sino Bank (the loaner) to guarantee the
liabilities undertaken by Kid Castle Educational Software Development Company
Limited in the loan contract signed with the loaner on         . I, Min-Tan
Yang, hereby agrees and promises irrevocably without any condition as follows:
 
1.1 To pay the all the unpaid mature funds and liabilities confirmed by the
guarantor, all the funds and liabilities paid or undertaken by the guarantor or
all the funds and liabilities that guarantor should undertake according to the
guaranty fully once requested by the guarantor; and
 
1.2 To pay or compensate the guarantor all claims, orders, lawsuits,
liabilities, damage compensations, losses, expenses or other funds possibly
incurred, undertaken or paid by the guarantor with cash fully once requested by
the guarantor, no matter whether the compensation is directly or indirectly
resulted from or related with the guaranty or the performance and abidance of
guarantor to the obligations or liabilities in the guaranty.
 
2. This company irrevocably authorizes and designates the guarantor to pay the
payables claimed or ordered to pay or the payables deemed by guarantor to be
paid at any moment according to the guaranty (even if the guarantor does not
require to obtain the further evidences that the fund is mature or should be
undertaken by the guarantor). This kind of payment does not need the awareness
or consent of this company; in addition, the guarantor also has no obligation to
inquire whether the claim or order put forward to it is proper, even if this
company may have dispute to its validity. Due to the objective of this
counter-guarantee agreement, this company hereby agrees that the payment made
according to the guaranty or related with the guaranty composes of the
conclusive evidence for the payment liability of guarantor. Moreover, the
obligations of this company in the counter-guarantee agreement won’t be affected
or restricted owing to the lack of precision or sufficiency of this claim or
order.
 
3. The obligations of this company in the counter-guarantee agreement is
absolute and unconditional, unless indicated as the above articles, it won’t be
affected or cancelled due to the following situations:
 

--------------------------------------------------------------------------------


 
3.1 The extension in time or other aspects that the guarantor provides for this
company or the loaner provides for the guarantor, this company or any other
person; or
 
3.2 The legal restriction, disability, bankruptcy, liquidation of the loaner,
this company or any other person, or the structure or status alteration of the
loaner, this company or any other person; or
 
3.3 The alteration or modification of guaranty or other documents; or
 
3.4 The loaner or any other person gives up, alter or cancel any other guarantee
or compensation, or the guarantee or right relative to the obligations of this
company in the counter-guarantee agreement held or to be held by any person, or
this kind of guarantee, compensation or right has flaw or is invalid; or
 
3.5 Any account liquidation or other fact or situation that may affect or cancel
the obligations of this company in this agreement, except that the guarantor and
this company conclude the written agreement definitely to cancel or alter this
counter-guarantee agreement, in this case, the relevant cancellation and
alteration should be limited to the scope regulated definitely in that written
agreement.
 
4. This counter-guarantee agreement is added and independent to, and should not
be affected and restricted to any mortgage or other guarantee made for the
compensation according to this counter-guarantee agreement held or to be held by
the guarantor, or this mortgage, other guarantee, the relevant action taken or
declared to be taken by the guarantor, the lien enjoyed by the guarantor, or the
cancellation or invalidity of full or part obligations and liabilities of the
third party other than the parties of this agreement to this company.
 
5. This company promises to the guarantor that it will take measures and sign
the instruction and document to ensure all the interests of guarantor in this
counter-guarantee agreement and improve and maintain the rights and powers of
guarantor in this counter-guarantee agreement according to the requirement of
guarantor at any moment.
 
6. Any settlement or cancellation of the obligations of company in this
counter-guarantee agreement made by the guarantor and this company should be
based on the following conditions: the guarantee or payment of guarantor won’t
be cancelled or deduced due to the effective bankruptcy or liquidation laws of
the time for this company or any other person. The guarantor is entitled to be
compensated subsequently for the value or fund of this guarantee or payment from
this company, as if the settlement or cancellation has never occurred.
 

--------------------------------------------------------------------------------


 
7. The fund collected according to this counter-guarantee agreement or relevant
counter-guarantee agreement can be debited in the temporary account to ensure
that the guarantor realizes the right of action to this company due to the
possible bankruptcy, liquidation or recombination.
 
8. The account record of fund payable of this company confirmed by any director
of guarantor according to this counter-guarantee agreement should be regarded as
the conclusive evidence of due fund payable of this company for the sake of the
objective of this counter-guarantee agreement, while the record with obvious
error is exclusive.
 
9. If the guarantor collects the fund shortly before this company losses the
reimbursement capacity, enters into the liquidation or bankruptcy procedure in
order to avoid the application of laws related with the bankruptcy and
liquidation, this payment should not cancel or reduce the liabilities of this
company, and this counter-guarantee agreement should continue to be valid and
performed, as if this fund has not been paid.
 
10. This company should pay the interest based on the fund or compensation
claimed in this counter-guarantee agreement to the guarantor according to its
requirement at any moment, the interest rate is determined by the guarantor at
any moment, and the interest period is from the day when the relevant
liabilities or funds are paid to the day when the guarantor has collected the
fund fully (no matter before the sentence or after the sentence). The interest
should be calculated day by day on the base of 365 days per year, and the actual
days will be calculated.
 
11. If this company is composed of several persons, the stipulation, obligation
and liability of this company in this counter-guarantee agreement should have
the joint force, all appellations to this company should be regarded as the
appellations to each or any person of this kind.
 
12. All the funds payable of this company in the counter-guarantee agreement
should be paid to the guarantor fully with USD, any counteraction or deduction
should not exist, and any tax should not be deducted or accrued with the
permission of law. If this company should deduct or accrue from the fund payable
to the guarantor according to the regulations of law:
 
12.1 This company guarantees this deduction or accruement does not exceed the
minimum amount required by the law and it will pay the deducted or accrued
amount fully to the relevant taxation authority or other governmental authority,
including the amount that has been deducted or accrued from the total amount
according to the relevant laws and regulations to ensure that the guarantor can
receive the leaving fund stated in article 12.2;
 

--------------------------------------------------------------------------------


 
12.2 This company should pay the leaving fund to the guarantor when making the
deduction or accruement to ensure that the guarantor can receive all the
relevant funds fully, as if this deduction or accruement does not exist; and
 
12.3 This company should provide the copy of official receipt or other
certificate document for this kind of deduction or accruement and it paying tax
to the relevant taxation authority or other governmental authority immediately
as requested by the guarantor at any moment.
 
13. This company presents and guarantees to the guarantor as follows:
 
13.1 This company (if it is a company) is established and preserved effectively
according to the governing laws and regulations of the establishment place of
the company, and it is completely qualified to engage in the business in that
governing area and other areas where this company has business; if this
qualification is not possessed in the above-mentioned governing area, it will
bring virtual negative influence to the business of this company, and this
company also has full power (of the company and others) and legal right to own
the assets and engage in the business.
 
13.2 This company also has full power (of the company and others) and legal
right to sign and perform all its obligations in this counter-guarantee
agreement with the full authorization of the company and other behaviors.
 
13.3 This counter-guarantee agreement composes of the legal, valid and
promissory obligations of this company, and the contents of this agreement is
performable.
 
13.4 This company signs the counter-guarantee agreement and performs and abides
by the obligations in this agreement:
 
13.4.1 It has not and won’t breach or violate any law, regulation, order,
authorization, license, agreement, promise, instruction, obligation or liability
applicable to or restricting or affecting this company or its assets or revenue,
nor the agreement is breached due to the notice and/or expiration and/or the
satisfaction of other conditions;
 
13.4.2 It has not and won’t restrict this company (no matter due to the
regulations about issuing guaranty in the company memorandum, other organization
documents and company manual or any law, regulation, order, agreement,
instruction or others) or its board of directors to implement the power, nor it
has the restrictions influencing this company excessively;
 

--------------------------------------------------------------------------------


 
13.4.3 It has not and won’t induce or compel this company to set mortgage and
pledge on all or part assets or revenues owned by it or to be owned by it; and
 
13.5 This company has obtained all the authorizations necessary or related to
the signature, delivery, performance, validity and feasibility of this
counter-guarantee agreement from the governmental authority, loaner or the
shareholders of the company (if it is a company), and the authorizations will
maintain complete effectiveness.
 
14. This company promises to the guarantor if only this company bears the
obligations or liabilities (no matter they are actual, coming or contingent) to
the guarantor according to the counter-guarantee agreement, unless the guarantor
agrees definitely in written separately, this company will:
 
14.1 maintain the company form and management activity substantively according
with all the applicable and restrictive laws, regulations, orders,
authorizations, licenses, agreements, promises, instructions, obligations and
liabilities;
 
14.2 pay or receive the expired tax payable based on the assets revenue, income
or profit of this company; pay or receive all kinds of legal claim to avoid the
possible lawsuit related to the assets revenue, income and profit due to this
payment or receiving action, it should be reimbursed prior to other liabilities,
while the public reserve fund and reserve drawn according to the commonly
accepted accounting principles and rules, whose validity has well-meaning
dispute and is in the proper procedure, is except;
 
14.3 guarantee the obligations of this company in the counter-guarantee
agreement, no matter it is actual, coming or contingent, should not be less than
or at least equivalent to any other actual, coming or contingent obligation of
this company in payment and other aspects; guarantee the obligations of this
company in the counter-guarantee agreement are direct, unconditional,
irrevocable and usual, unless otherwise indicated in the company law of the
establishment place of this company.
 
15. If this company (1) breaches its obligations in this agreement, or (2) the
presentation and guarantee in the above-mentioned article 13 is incorrect or
misleading when hereafter cited according to the actual condition, this company
should (if requested by the guarantor) provide the cash guarantee immediately
and deposit the cash into the account specified by the guarantor according to
the requirement of guarantor to guarantee the liabilities or contingent
liabilities of guarantor in the guaranty. Besides the above-mentioned, general,
or bank special lien, counteraction right or other rights, the guarantor should
be also entitled to deduct or withhold the account deposit (no matter whether it
is informed, expired or which currency it is) of this company in the guarantor
with the maximum authorization of any applicable law, or take actions to other
creditor’s rights of this company to the guarantor to counteract the liabilities
of this company in the counter-guarantee agreement, and the above-mentioned
actions need not inform the company or any other person; the guarantor is hereby
authorized to purchase other kinds of currencies with the deposit in this
account due to the above-mentioned objective.
 

--------------------------------------------------------------------------------


 
16. This company should compensate the guarantor all the costs, governmental
expense and other expenses (including but not limited to all the fully
compensated legal expense and other expenses) due to the preparation and
signature of this counter-guarantee agreement, the implementation of power or
right, the lawsuit or other manner is adopted to receive the fund payable stated
in this counter-guarantee agreement, the implementation or attempt to implement
the right of guarantor in this agreement, the deraignment of the lawsuit related
with this agreement in which the guarantor is the defender or the cancellation
of this agreement after canceling the guaranty completely once requested at any
moment, and all the funds that is paid by the guarantor but should be undertaken
by this company according to this agreement.
 
17. Even if the authorized signer in this counter-guarantee agreement or the
member restricted by this agreement has not signed this agreement or bound by it
due to any reason, or this counter-guarantee agreement losses or is to loss the
feasibility for the above-mentioned members, each member of this company agrees
to be bound by this counter-guarantee agreement.
 
18. The guarantor is entitled to cancel the liabilities of one or numerous
members in this counter-guarantee agreement, or alter or modify the obligations
of one or numerous members of this company, or provide the extension in time
limit or make the other arrangement, and the above-mentioned behavior of
guarantor won’t affect or cancel it right to any member of this company.
 
19. This company and its successor is bound by the counter-guarantee agreement,
which is also applicable for the interest of guarantor’s successor or
transferee. This counter-guarantee agreement and any other guarantee stated or
related in this agreement can only be transferred by the guarantor.
 
20. Even if the guarantor has not performed its right, power, privilege,
independent right in this agreement, or there is the negligence or delay when
the guarantor is performing the above-mentioned right or power, or the guarantor
has the transaction with this company, the above-mentioned right, power,
privilege or independent right won’t be affected or regarded as waiver, and the
separate or part performance of any right, power, privilege or independent right
won’t deprive the further performance of right or power or the performance of
guarantor to any other right, power, privilege or independent right. The right,
power, privilege or independent right of guarantor in this counter-guarantee
agreement is accumulative, and other right, power, privilege or independent
right regulated by the law will not be deprived, either.
 

--------------------------------------------------------------------------------


 
21. The notice or request issued according to this agreement should be written,
and delivered to this company according to the address or telex or fax number
stated in the later paragraph of this counter-guarantee agreement (unless this
company tells other address or telex or fax number definitely 5 days in
advance). The notice or request sent to this company in the following manner
should be regarded as having been delivered: (1) if the telex is adopted, the
confirmation reply received when sending will be referred; (2) if the fax is
adopted, the electronic signal when sending or other confirmation will be
referred; (3) if the mail is adopted, the date leaving the mail at the address
is referred when sending in person, two (2) days after posting the mail is
referred when mailing to the domestic address, while ten (10) days after posting
the mail is referred when mailing to the foreign address.
 
22. If any article in this counter-guarantee agreement is illegal, invalid or
infeasible according to the governing law, the legality, validity and
feasibility of other articles in the counter-guarantee agreement and the
governing law won’t be affected or damaged.
 
23. The rights and obligations of the parties in this counter-guarantee
agreement and their interpretation is applicable for the laws of Hong Kong,
while this does not damage or restrict any other right or relief of the
guarantor according to the law of where this company or its property is located.
 
24. The guarantor and this company irrevocably agree this counter-guarantee
agreement, the document or instruction regulated in this agreement or the legal
action or judicial procedure resulted from the above-mentioned agreement,
document or instruction can be submitted to the court of Hong Kong, and the
guarantor and this company usually obey the non-exclusive jurisdiction of the
legal action or judicial procedure related with themselves and their properties
(no matter whether in the accounts of themselves) irrevocably without any
condition.
 

--------------------------------------------------------------------------------


 
25. This company irrevocably delegates the person listed in the later paragraph
of this counter-guarantee agreement as the agent to receive and confirm the
delivery of statute, subpoena, order, adjudication or the judicial procedure
processed in Hong Kong on behalf of this company. If the above-mentioned agent
(or its successor) does not act as the agent of this company any more due to any
reason, the company should delegate the new agent and inform the former agent
immediately. This company agrees that it will be regarded as having been
delivered when the relevant juridical document is sent to the address of that
agent in Hong Kong, no matter whether the agent has informed this company.
 
26. This counter-guarantee agreement should not restrict the guarantor to lodge
the lawsuit or judicial procedure on this company and/or its properties in one
or several other governing areas, and the above-mentioned measures taken by the
guarantor won’t deprive the right of guarantor to lodge the lawsuit procedure in
other governing area synchronously or asynchronously.
 
27. This counter-guarantee agreement is and continues to be the property of
guarantor, even if the claim of the guarantor resulted from this agreement has
been compensated fully.
 
Signature Date:
                                                                                                                                      
 
Signature and Seal:                                                  Min-Tan
Yang                                                     
 
Contact Address of This Company:
                                                                                                    
(Article 21 of This Agreement)
 
Fax:
                                                                                                                                                           
   
 
Telex:
                                                                                                                                                           
 
Tel:
                                                                                                                                                           
   



--------------------------------------------------------------------------------











